Case 8:19-cv-00596-TPB-SPF Document 381 Filed 09/23/20 Page 1 of 6 PageID 23635




                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


 PATRICIA HANNAH,

        Plaintiff,
 v.                                                        Case No. 8:19-cv-596-T-60SPF

 ARMOR CORRECTIONAL HEALTH
 SERVICES, INC., et al.,

        Defendants.
                                        /

      ORDER DENYING “DEFENDANT LAUGHLIN’S MOTION FOR FINAL
          SUMMARY JUDGMENT (AND MEMORANDUM OF LAW)”

        This matter is before the Court on “Defendant Laughlin’s Motion for Final

 Summary Judgment (and Memorandum of Law)” and supporting exhibits, filed on

 July 3, 2020. (Docs. 258; 259). On August 7, 2020, Plaintiff Patricia Hannah filed

 her response in opposition. (Doc. 329). Upon review of the motion, response, court

 file, and record, the Court finds as follows:

                                            Background1

        Plaintiff Patricia Hannah is the plenary guardian for Darryl Vaughn Hanna,

 Jr., who is in a persistent vegetative state after suffering four syncopal episodes

 while he was a pretrial detainee at the Manatee County Jail. The crux of the

 amended complaint is that Defendants, including Defendant Ronald Laughlin, were

 medically negligent and deliberately indifferent to Hanna, Jr.’s medical needs.



 1 The Court construes the facts and evidence in light most favorable to Plaintiff for the purpose of
 ruling on the motion for summary judgment.
Case 8:19-cv-00596-TPB-SPF Document 381 Filed 09/23/20 Page 2 of 6 PageID 23636




       During intake, Hanna, Jr. indicated that he did not have any mental,

 physical, or developmental disabilities or limitations that the jail needed to be

 aware of during his incarceration. His appearance was noted as unremarkable, he

 had no visible signs of injuries, and he appeared alert and oriented. Hanna, Jr.

 indicated that he was not currently ill or injured, had not experienced a head injury

 in the last 72 hours, and had not been to a hospital in the last three months. He

 indicated that he had active asthma and used his inhaler in 2016.

       On August 23, 2017, Deputy Thomas McGuire received a phone call

 informing him that Hanna, Jr. had passed out in the exercise yard. McGuire went

 out and asked Hanna, Jr. what had happened. Hanna, Jr. said that he was playing

 basketball, blacked out, and that his head hurt. Hanna, Jr. appeared disoriented.

 Medical staff were called and Defendant Leila Polanco, a nurse, responded. She

 was told by other jail residents that Hanna, Jr. had a seizure, it was too hot outside,

 and another resident may have hit Hanna, Jr. on the head. Polanco concluded that

 the warm temperature outside caused Hanna, Jr. to faint and that he may have hit

 his head when he fell and sustained a concussion. On the assessment form, she

 selected the box associated with “Unintentional (e.g. sports, fall, etc.)” rather than

 the “Acute Medical Condition (e.g. loss of consciousness, seizure, etc.)” box.

       Polanco requested to view video surveillance of the incident. Deputy

 McGuire notified Defendant Sergeant Ronald Laughlin and informed him of the

 incident, Polanco’s observations and evaluations, and her desire to view video.

 Laughlin permitted Polanco to view the video recording and watched it with her.



                                       Page 2 of 6
Case 8:19-cv-00596-TPB-SPF Document 381 Filed 09/23/20 Page 3 of 6 PageID 23637




 There was no audio. The video showed Hanna, Jr. and other residents playing

 basketball outside in the courtyard when, all of a sudden, Hanna, Jr. collapsed and

 his head hit the ground. Laughlin’s notes indicate that Hanna, Jr. remained on the

 ground for around 41 seconds.

          Polanco and Laughlin did not request, contact, initiate, or recommend

 emergency medical services or fire rescue to respond to the jail to evaluate Hanna,

 Jr. They also did not request that Hanna, Jr. be evaluated by a licensed physician

 or medical doctor. They never requested or recommended that Hanna, Jr. be

 transported to an outside medical facility, such as a hospital or emergency room.

 Instead of being seen by a physician, physician’s assistant or medical doctor,

 Hanna, Jr. was ordered to return to housing, where he resided in a cell alone.

          On September 8, 2017, Hanna, Jr. fainted in his cell. Again, although

 nurses responded to evaluate him, Hanna, Jr. was never seen or evaluated by a

 doctor, physician, or physician’s assistant. The next day, a deputy found Hanna,

 Jr. lying face up on the floor underneath the toilet. The deputy entered the cell to

 check on him – although Hanna, Jr. was breathing, he was unresponsive to verbal

 or tactile stimulation. Deputies attempted to perform CPR on Hanna, Jr. Then,

 emergency medical services arrived and transported him to a nearby hospital.

 Hanna, Jr. has not regained consciousness and remains in a persistent vegetative

 state.




                                        Page 3 of 6
Case 8:19-cv-00596-TPB-SPF Document 381 Filed 09/23/20 Page 4 of 6 PageID 23638




                                    Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

 judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 249 (1986).      Only the existence of a genuine issue of

 material fact will preclude summary judgment. Id.

       The moving party bears the initial burden of showing that there are no

 genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

 1260 (11th Cir. 2004). When the moving party has discharged its burden, the

 nonmoving party must then designate specific facts showing the existence of

 genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

 593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

 evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

 inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

 Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

                                        Analysis

       In this case, Plaintiff alleges a deliberate medical indifference claim against

 Laughlin. In his motion, Laughlin argues that the undisputed facts show that his

 acts or omissions did not rise to the level of deliberate indifference, and that

 Plaintiff cannot establish causation. In addition, Laughlin argues that he is

 entitled to qualified immunity.



                                        Page 4 of 6
Case 8:19-cv-00596-TPB-SPF Document 381 Filed 09/23/20 Page 5 of 6 PageID 23639




        Under Plaintiff’s version of events, a prison official – Deputy McGuire –

 notified Laughlin that Hanna, Jr. had blacked out while playing basketball outside

 in the courtyard, and that he complained of head pain and seemed disoriented.

 Laughlin heard that the on-duty nurse – Leila Polanco – thought that Hanna, Jr.

 might have a concussion, but she did not refer him to the prison doctor. Laughlin

 reviewed a surveillance tape with the nurse and observed that Hanna, Jr. fell to the

 ground and remained there for nearly a minute. Despite this knowledge, Laughlin

 did not refer Hanna, Jr. to the prison doctor and allowed him to return to his cell.

        Previously, Judge Moody denied Laughlin’s motion to dismiss based on

 qualified immunity, which raised identical or substantially similar arguments.

 (Doc. 59). That Order was appealed to the Eleventh Circuit Court of Appeal, which

 affirmed Judge Moody’s ruling. Hannah v. Armor Correctional Health Services,

 Inc., 792 F. App’x 742 (11th Cir. 2019). Considering Plaintiff’s version of events,2

 which has not changed in any meaningful way, the Eleventh Circuit concluded that

        a jury could find that Hanna, Jr.’s medical condition was so serious
        that he obviously needed medical attention. A jury could also find
        that Laughlin was subjectively aware of the risk of harm flowing from
        Hanna, Jr.’s condition, given that he blacked out for almost a minute,
        hit the ground, and had the symptoms of a concussion. And the jury
        could find that Laughlin disregarded this risk by more than mere
        negligence when he failed to refer Hanna, Jr. for further medical
        evaluation.

 Id. at 745. Although this ruling was framed solely in the context of a qualified

 immunity argument, the Court finds that this analysis is equally applicable to


 2Many of the key facts – including that Laughlin knew that Hanna, Jr. blacked out and
 personally viewed the video to see Hanna, Jr. fall to the ground and lie there for nearly a
 minute – are undisputed.

                                          Page 5 of 6
Case 8:19-cv-00596-TPB-SPF Document 381 Filed 09/23/20 Page 6 of 6 PageID 23640




 Laughlin’s argument that the evidence conclusively establishes that he cannot be

 held liable for deliberate indifference. Additionally, the Court finds that Laughlin’s

 argument concerning causation is conclusory and not supported by the evidence.

 Just because an individual “could not have known what would happen” does not

 mean that his or her act or omission could not or did not cause an injury. Clearly,

 there are factual issues for a jury to consider. Laughlin’s motion for summary

 judgment is denied.

          It is therefore

          ORDERED, ADJUDGED, and DECREED:

    (1)      “Defendant Laughlin’s Motion for Final Summary Judgment (and

             Memorandum of Law)” (Doc. 258) is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this 23rd day of

 September, 2020.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                      Page 6 of 6
